DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 22, 24, 26-28, 30, 32-34, 36, 38-39 are amended. Claims 1-21, 23, 29, and 25 are cancelled.  Claims 22, 24-28, 30-34 and 36-39 are pending for examination
Response to Arguments
Applicant’s arguments with respect to claims 22, 28 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 24- 28, 30-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Crockett ( US Pub: 20150332680) and further in view of Lemieux ( WO 2013181272)


Regarding claim 22, Crockett teaches a decoding device comprising: at least one circuit configured to: acquire encoded audio signals of a plurality of channels and  encoded audio signals of a plurality of objects(receive conventional channel based audio and audio objects, Para 0053; An extension layer containing the audio object coding elements is added to either one of the channel-based audio codec bitstream or the audio object bitstream. This approach enables bitstreams 205, which include the extension layer to be processed by renderers for use with existing speaker and driver designs or next generation speakers utilizing individually addressable drivers and driver definitions. The spatial audio content from the spatial audio processor comprises audio objects, channels, and position metadata, Para 0053) wherein first [[with]] priority information is associated with the encoded audio signals of the plurality of channels ( clustering objects and bed channels into clusters based on perceptual importance , Para 0029; . Channel beds and/or objects 364 along with associated metadata 362 are input to the preprocessing unit 366 and processed to determine their relative perceptual importance and then clustered with other beds/objects to produce output beds and/or clusters of objects (which may consist of single objects or sets of objects) 392 along with the associated metadata 390 for these cluster, Para 0105)  and second priority information is associated with the encoded audio signals of the plurality of objects ( importance associated with the objects, Para 0104) ; decode at least one of the encoded audio signals of the plurality of channels for which a priority degree indicated by the first priority information is equal to or higher than a first degree, and refrain from decoding at least one other of the encoded audio signals for which a priority degree indicated by the first priority information is less than the first degree, wherein the first degree is dynamically changeable ( clusters are rendered, Para 0143-0144; further importance is based on the object hence the channel importance is changeable, Para 0104-0106) ; decode at least one of the encoded audio signals of [[a]] the plurality of objects for which a priority degree indicated by the second priority information is equal to or higher than a second degree, and refrain from decoding at least one other of the encoded audio signals for which a priority degree indicated by the second priority information is less than the second degree ( objects are removed based on the error , Para 0092-0094wherein the error is based on importance, Para 0079-0082) , wherein the second degree is dynamically changeable ( its based on the semantics and proximity hence changeable, Para 0103-0104)  ; zero data is used as an output signal when the priority degree indicated by the second priority information is less than the second degree ( binary 0 percent or 100 percent value in the metadata for to be selected for rendering or not, Para 0086)  9860077.1Application No.: 16/726,7553 Docket No.: S1459.71918US01 and mix audio signals of the plurality of channels  and audio signals of the plurality of objects rendered for generating audio signals supplied to speakers, the audio signals supplied to the speakers ( clustered(mixed) audio are rendered to the speaker, Para 0142; wherein clustering removes the object with less importance) not including audio signals of the plurality of objects refrained from decoding ( mixing the audio objects, Para 0095, 0142) Reply to Final Office Action of November 29, 2021 
Crockett does not explicitly teaches zero data is used as an output signal when the priority degree indicated by the second priority information is less than the second degree; render the decoded audio signals of the plurality of objects for positioning a sound image of an object by vector base amplitude panning (VBAP) based on spatial position information of the object; and mix audio signals of the plurality of channels  and audio signals of the plurality of objects rendered for generating audio signals supplied to speakers, the audio signals supplied to the speakers not including audio signals of the plurality of objects refrained from decoding
However Lemieux teaches zero data is used as an output signal when the priority degree indicated by the second priority information is less than the second degree(The streaming module 122 can also adjust the types of objects encoded into the audio stream, rather than (or in addition to) the number. For example, the streaming module 122 can encode higher priority objects (such as dialog) but not lower priority objects (such as certain background sounds) when network resources are constrained. Features for adapting streaming based on object priority are described in greater detail in the '442 application, incorporated above. For example, object priority can be a metadata attribute that assigns objects a priority value or priority data that encoders, streamers, or receivers can use to decide which objects have priority over others, Para 0038-0044; wherein the U.S. Application No. 12/856,442, filed August 12, 2010, titled Object-Oriented Audio Streaming System" ("the '442 application"). The systems and methods described herein can incorporate any of the features of the '442 application, and the '442 application is hereby incorporated by reference in its entirety, and application 12856442 mentions - rendered decode the encoded objects, Para 0033; In FIG. 6, the adaptive streaming module 622 has several components, including a priority module 624, a network resource monitor 626, an object-oriented encoder 612, and an audio communications module 628. The adaptive renderer 642 includes a computing resource monitor 644 and a rendering module 646. Some of the components shown may be omitted in different implementations. The object-oriented encoder 612 can include any of the encoding features described above. The audio communications module 628 can transmit the bit stream 614 to the adaptive renderer 642 over a network;  The priority module 624 can apply priority values or other priority information to audio objects. In one embodiment, each object can have a priority value, which may be a numeric value or the like. Priority values can indicate the relative importance of objects from a rendering standpoint. Objects with higher priority can be more important to render than objects of lower priority. Thus, if resources are constrained, objects with relatively lower priority can be ignored. Priority can initially be established by a content creator, using the audio object creation systems 110 described above, Para 0075-0076, 0078, 0090); render the decoded audio signals of the plurality of objects for positioning a sound image of an object by vector base amplitude panning (VBAP) based on spatial position information of the object  ( wherein rendering is based on VBAP, Para 0017 0025-0027,  Rendering based on VBAP makes it possible to position virtual sound sources in two-dimensional or three- dimensional spaces using any configuration of sound reproduction devices, such as loud speakers, sound bars, headphones, directional headphones, etc. Sound reproduction devices may play back any number of channels, such as a mono channel, or a stereo set of left and right channels, or surround sound channels or a stereo set of left and right channels, or surround sound channels. For example, sound reproduction devices can be arranged in 5.1 , 6.1 , 7.1 , 9.1 , 1 1 .1 , etc. surround sound configurations. Para 0025)
It would have been obvious having the teachings of Crockett  to further include the concepts of Lemieux since  Rendering based on VBAP makes it possible to position virtual sound sources in two-dimensional or three- dimensional spaces using any configuration of sound reproduction devices, such as loud speakers, sound bars, headphones, directional headphones, etc. resources ( Para 0025, Lemieux) 
Regarding claim 24, Crockett as above in claim 22, teaches the at least one circuit is configured to acquire a plurality of sets of priority information for at least the encoded audio signals of the plurality of objects, and wherein the at least one circuit is configured to decode at least one of the encoded audio signals of the plurality of objects at least in part by selecting one of the sets of priority information and decoding based at least in part on the one set of priority information ( clustering based on the importance of the object, Para 0103-0104) 

Regarding claim 25,  Crockett as above in claim 24 teaches wherein the at least one circuit is configured to select the one of the sets of priority information according to a calculation capability of the decoding device (computing a hierarchical clustering scheme at the encode side 204, where computational resources may be much greater, and sending the metadata along with the encoded bitstream which instructs the decoder how to cluster objects and beds into progressively smaller numbers. For example, the metadata may state: first merge object 2 with object 10. Second merge the resulting object with object 5, and so on, Para 0098) 


Regarding claim 26,  Crockett modified by Lemieux as above in claim 22, wherein the at least one circuit is further configured to generate the first or the second priority information based at least in part on the encoded audio signals ( Para 0097- clustering/mixing could be used during decoding) 


Regarding claim 27  Crockett modified by Lemieux as above in claim 26, wherein the at least one circuit is configured to generate the first or the second priority information based at least in part on a sound pressure or a spectral shape of audio of the respective encoded audio signals( With regard to content semantics or audio type, dialogue is often considered to be more important (or draws more attention) than background music, ambience, effects, or other types of content. The importance of an object is therefore dependent on its (signal) content, and relatively unimportant objects are more likely to be clustered than important objects, Para 0110, 0111, wherein the dialog represent  the sound pressure and spectral shape, which is known in the art)


Regarding claim 28, arguments analogous to claim 22 are applicable. In addition Crockett  teaches method performed by the device of claim 22 (Abstract) 
Regarding claim 30, arguments analogous to claim 24, are applicable 
Regarding claim 31, arguments analogous to claim 25, are
Regarding claim 32, arguments analogous to claim 26, are applicable 
Regarding claim 33, arguments analogous to claim 27, are applicable 

Regarding claim 34, arguments analogous to claim 22 are applicable. In addition Crockett  teaches At least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by at least one processor, cause the at least one processor to carry out a method ( computer program, Para 0148) 

Regarding claim 36, arguments analogous to claim 24, are applicable 
Regarding claim 37, arguments analogous to claim 25, are applicable
Regarding claim 38, arguments analogous to claim 26, are applicable 
Regarding claim 39, arguments analogous to claim 27, are applicable 
applicable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674